PER CURIAM.
Petition of Gerald F. Davis, an inmate of the Montana State Prison, appearing pro se, seeking a writ of error or other appropriate remedial writ.
The saga of Gerald F. Davis, a musician inmate of the Montana State Prison, might well be put to music, but somewhere, sometime, and somehow the finale must be written. This is the thirteenth or fourteenth petition to this court by this petitioner, to say nothing of his like efforts in the Federal Court system, all the way to the Supreme Court of the United States, 368 U.S. 904, 82 S.Ct. 184, 7 L.Ed.2d 99. A careful reading of this petition sheds no new facts or legal reasons why the petition should be granted. Again we say to the petitioner, there comes a time in any case when no useful purpose can be served by granting further right to review.
No remedial writ should be granted and the request therefor is denied and the proceeding dismissed.